DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-10) and subspecies A(I) (Claim 2) in the reply filed on 21 June 2022 is acknowledged. Claims 3 and 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-D (Claims 11-24) and subspecies A(II) (Claim 3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022. Furthermore, Claims 8 and 9 are considered withdrawn and were not examined due to being dependent on a withdrawn claim (Claim 3).

Information Disclosure Statement
In the IDS filed 9 March 2021, the Foreign Patent Document dated 2003-07-31 (Wu) required a correction in the Foreign Document Number. Currently, the number reads as “03061466,” which appears to have been cut off, in order to properly read “2003061466.” The reference has been considered regardless of the typo.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process without significantly more. Claim 1 recites “comparing the first image with the second image to detect changes in the extracellular space in the region of the patient’s brain.” The limitation is capable of being performed in the mind or with a pen and paper, as the user merely needs a copy/copies or display of the images taken in order to compare the first image with the second image to detect changes in the extracellular space in the region of the patient’s brain. This judicial exception is not integrated into a practical application because the process outputs data regarding the condition of the patient’s glymphatic system. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements, besides the generic computer components of the magnetic resonance imaging components are included. Each of these additional elements merely specify that a computer is used as a tool to perform the abstract ideas. The dependent claims cited in the rejection heading do not add significantly more or integrated into a practical application, or they simply recite additional abstract ideas consistent with those identified in the independent claim. For each of these reasons, considering the claim elements both individually and as an ordered combination, the claim is directed to the abstract ideas identified without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piron et al. (US 9681821), cited from its respective US Patent Application Publication containing the same information, US 20160367166.
	Regarding Claim 1, Piron teaches a method of analyzing an extracellular space in a region of a patient’s brain, (Abstract “methods for providing quantitative measurements of global glymphatic flow of cerebrospinal fluid (“CSF”) using magnetic resonance imaging (“MRI”) are described.”), comprising:
	a) taking a first image and a second image, ([0029] “this method can be repeated twice”), of the region of the patient’s brain, ([0020] “methods described here provide flow-sensitive imaging techniques that are specifically designed to measure glymphatic flow in the central nervous system (e.g., the brain and spine) of a subject”) via magnetic resonance imaging (MRI) (Claim 1 “A method for measuring glymphatic flow in a subject using a magnetic resonance imaging (MRI) system, the steps of the method comprising: (a) directing the MRI system to acquire data from a subject using a pulse sequence that induces an image contrast in the acquired data that is associated with glymphatic flow; (b) reconstructing at least one image from the data acquired in step (a)”); and
	b) comparing the first image with the second image to detect changes in the extracellular space in the region of the patient’s brain ([0061] “The computed diffusion parameters can then be used to estimate or otherwise characterize the glymphatic flow, as indicated at step 612. […] The measurements of glymphatic flow that are obtained for these two different states can then be compared to assess the neurological function or state of the subject.”);
	c) wherein the first image is taken while the patient is awake, the second image is taken while the patient is asleep, ([0061] “this method can be repeated twice: once while the subject is in an awake state and once while the subject is in a sleep, or other rest, state. “), and the first and second images are taken less than thirty minutes apart (One of ordinary skill in the art would understand that an average patient falling asleep naturally would have a sleep latency of less than thirty minutes, thus, the first image may be taken, the patient falls asleep in thirty minutes, and the second image may be taken. See Bradshaw NPL and Oksenberg NPL for average sleep latencies.).
	Regarding Claim 2, Piron teaches all limitations of Claim 1, as discussed above. Furthermore, Piron teaches wherein the MRI is diffusion tensor imaging (DTI) ([0016] “a flowchart setting forth the steps of an example of a method for measuring glymphatic flow based on diffusion-weighted imaging (“DWI) techniques, including diffusion tensor imaging (“DTI”)”).
	Regarding Claim 10, Piron teaches all limitations of Claim 1, as discussed above. Furthermore, Piron teaches using the method of Claim 1 to assess a condition of the patient’s glymphatic system ([0018] “methods for providing quantitative measurements of global cerebrospinal fluid (“CSF”) flow using magnetic resonance imaging (“MRI”)” and [0019] “Based on these measurements, glymphatic flow can be characterized. […] The glymphatic system is responsible for removing interstitial fluid and extracellular fluid during a sleeping state. These two measurements can then be correlated to a metric that indicates neurological pathology. The measurements of glymphatic flow provided by the present invention are thus capable of generating imaging biomarkers for assessing neurological pathologies.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US 9681821), cited from its respective US Patent Application Publication containing the same information, US 20160367166, in view of Yang et al. (US 20150073260).
	Regarding Claim 4, Piron teaches all limitations of Claim 1, as discussed above. However, Piron does not explicitly teach wherein the first and second images are taken less than ten minutes apart.
	In an analogous blood-brain barrier field of endeavor, Yang teaches a method of analyzing an extracellular space in a region of a patient’s brain, ([0005] “the present invention provides an assessment method and system for the blood-brain barrier recovery curve.”), wherein the first and second images are taken less than ten minutes apart ([0027] “two sets of scanning images take about 3 minutes for the whole scanning process.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Piron and Yang because the combination provides the advantage of imaging the patient during a different phase in the patient’s sleep cycle: less than ten minutes rather than less than thirty minutes or less.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US 9681821), cited from its respective US Patent Application Publication containing the same information, US 20160367166, in view of Hofle et al. (“Regional Cerebral Blood […]”).
Regarding Claim 5, Piron teaches all limitations of Claim 1, as discussed above. However, Piron does not explicitly teach wherein the second image is taken after the patient is in slow-wave sleep.
In an analogous monitoring of regional cerebral blood flow field of endeavor, Hofle teaches a method of analyzing an extracellular space in a region of a patient’s brain (Abstract, p. 4800 “we investigated changes in regional cerebral blood flow (rCBF) in humans during the progression from relaxed wakefulness through slow wave sleep (SWS).”), wherein the second image, (Materials and Methods, Paragraph 10 “For each subject, high-resolution T1-weighted magnetic resonance images (MRIs) (160 contiguous sagittal slices, 1mm thick) were obtained”), is taken after the patient is in slow-wave sleep (Results, Paragraph 1 “Six scans were obtained in wake […] and four in stage 4 SWS”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Piron and Hofle because slow-wave sleep may present different patterns in an extracellular space in a region of a patient’s brain, as compared to when a patient is awake. Significant differences may indicate an underlying neurological or sleeping condition, which is advantageous in diagnosing or treating in order to assist the patient.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US 9681821), cited from its respective US Patent Application Publication containing the same information, US 20160367166, in view of Guldenmund et al. (“Brain functional connectivity […]”).
Regarding Claim 6, Piron teaches all limitations of Claim 1, as discussed above. However, Piron does not explicitly teach wherein the second image is taken after the patient is artificially induced into sleep. 
In an analogous brain functional connectivity field of endeavor, Guldenmund teaches a method wherein the second image, (p. 675 Paragraph 4 “In this study we used resting state functional magnetic resonance imaging (rs-MRI) to examine differences in brain resting state functional connectivity (rs-FC)”), is taken after the patient is artificially induced into sleep (“p. 675 Paragraph 1 “The mechanistic similarities or differences between physiological sleep and pharmacologically induced altered conscious states”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Piron and Guldenmund because the combination ensures that the patient is asleep within the required amount of time. Furthermore, while Guldenmund does not explicitly teach imaging the patient while awake, it would be obvious to try imaging the patient first while awake and second after artificially inducing the patient into sleep to one of ordinary skill in the art in combining the teachings of Piron and Guldenmund as there is a finite number of orders in which the patient could be imaged, and in taking the second image after the patient is artificially induced into sleep ensures that no remaining effect of the artificial induction as an effect on the patient if instead it was taken first.
Regarding Claim 7, the modified method of Piron teaches all limitations of Claim 6, as discussed above. Furthermore, Guldenmund teaches wherein the patient is artificially induced into sleep using dexmedetomidine (Materials and methods, Data analysis and statistics, Paragraph 2 “the second set was those who had lost responsiveness due to dexmedetomidine”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Guldenmund because the combination, using dexmedetomidine to induce the patient into sleep provides the advantage of a lower risk of respiratory depression, over other sedative medications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793